Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: 20100301F
Release Date: 1/22/10
CC:LM:HMT:DET:
POSTF-100602-09
UILC:

61.00-00, 351.00-00

date:

May 15, 2009

to:

from:

subject:

Team Manager
(LMSB HMT Team -------)
Associate Area Counsel (Detroit)
(Large & Mid-Size Business)

Tax Treatment of Post-Spinoff Payments
X is a global manufacturing company that, until Year2, had internal divisions that
produced many of the components needed for its manufacturing operations. In Year2,
however, X spun off many of these parts operations into a separate company, Z. The
spinoff was a tax-free transaction under section 355 of the Internal Revenue Code, and
X now claims that certain payments it received from Z after the date of the spinoff
should be excluded from its income. This memorandum responds to your request for
assistance in determining the tax treatment of the amounts X received from Z after the
spinoff.
This advice may not be used or cited as precedent.
LEGEND

POSTF-100602-09
X
Z
Year1
Year2
Year3
Year4
Year5
Year6
Year7
Date1
Date2

=
=
=
=
=
=
=
=
=
=
=

2

-------------------------------------------------------------------------------------------------------------------------------------------------

ISSUE
Whether amounts X received from Z as payment for employee expenses of
workers X assigned to Z are includible in X’s income.
CONCLUSION
All amounts X received from Z as payment for employee expenses of workers X
assigned to Z are includible in X’s income.
FACTS
In formal and informal claims for refund filed on Date1, X argues that it
improperly included in income the payments it received from Z for the post-retirement
benefits for workers X had assigned to Z. X also claims that it failed to deduct allowable
expenses for the same post-retirement benefits. In supplemental claims filed on Date2,
X increased the amount of its refund claims by excluding from income additional
amounts related to the payments it received from Z for a portion of the direct wage costs
for X workers assigned to Z. Your question about the proper tax treatment of the
amounts X received from Z arose in response to these claims.
X formed Z and, in order to

POSTF-100602-09

3

(i) alleviate competitive barriers to expanding the Business beyond sales
to [X], [its] subsidiaries and [its] affiliates, (ii) allow [X] to overcome
competitive barriers to making purchases from third-party automotive
suppliers, and (iii) enhance the Business’ ability to attract employees and
permit the Business to offer employee incentives more directly tied to the
performance of the Business,
X transferred to Z certain X entities, assets, and liabilities in Year2. The agreements
between X and Z indicate X decided to spinoff its components divisions for a business
purpose, not that the spinoff was required by any other agreements or compelled by
law. X completed the spinoff in Year2 by transferring to its shareholders its stock in Z in
a transaction that the Internal Revenue Service determined was tax-free under sections
351, 368(a), and 355.
Because X was subject to a Year1 collective bargaining agreement (“CBA”)
covering all of its hourly employees at the time of the spinoff, X and Z agreed that Z
would lease from X the hourly employees who had been working in the spun-off
facilities as of the transfer date. In a letter of understanding appended to the Year1
CBA, X agreed that it would not close, sell, spinoff, or otherwise dispose of any of its
facilities covered by the CBA. The Year1 CBA letter of understanding contained an
exception to the facility closing moratorium, however, specifically for the Z spinoff.
Under the terms of the letter of understanding, X could complete the Z spinoff only if all
employees at the new Z locations would remain X employees, and the X employees
would continue to be covered by the CBA.1
X therefore assigned its hourly employees to Z but retained responsibility for: (1)
the payment of the assigned employees’ base hourly wages, (2) the provision of all
1

Z also was required to adopt a CBA for hourly employees that mirrored the X Year1 CBA, as well as for
certain future periods.

POSTF-100602-09

4

other employee benefits generally provided to other X employees, (3) the payment of all
taxes required with respect to X’s payment of wages and benefits, and (4) the liability
for statutory benefits, such as workers’ compensation. Z, as X’s agent, had authority to
exercise day-to-day supervision of the assigned employees, but X continued to provide
payroll services. The assigned employees were covered under the same benefit plans
as other X employees and could not participate in any Z employee benefit plans. This
employee assignment agreement terminates at the earlier of (a) the termination of
employment of all covered X employees, or (b) when the parties otherwise agree to
terminate the agreement.2 In consideration for the assignment of employees, Z agreed
to reimburse X for all direct wage and benefit costs.3 X was to invoice Z monthly for
these amounts, and Z was to pay within 10 business days, unless the parties agreed
otherwise.
X and Z also executed a tax sharing agreement, under which X agreed that the
reimbursements it received from Z for the assigned employees would constitute income
to X, X would treat its payments to the assigned employees as a compensation
expense, and Z would treat the payments consistent with X’s tax treatment. You have
informed us that you believe Z deducted the payments it made to X.4 X, however,

2

The assignment agreement did not dictate what Z could pay other non-assigned workers, including, for
example, new hires after the assignment date. In fact, a supplemental agreement with the union allowed
Z to pay new hires significantly lower hourly wages than the assigned employees.

3

The specific costs Z was required to reimburse are defined in the assignment agreement, but they
generally include all costs that X would incur in employing the assigned workers. For certain retirement
benefit plans, Z had the option of reimbursing the plans directly for the amounts attributable to the
assigned employees.

4

Although you do not have access to Z’s returns, you noted that you believe Z’s failure to deduct the
amounts it paid to X for the assigned employees would be a material item subject to various financial

POSTF-100602-09

5

noted in its claim for refund that it failed to treat all of the reimbursements consistently.
For example, X indicated that, because of “posting errors,” it did not deduct the postretirement expenses, and it did not include in income the post-retirement
reimbursements from Z until Year6. Here is how X treated the post-retirement benefit
reimbursements on its original return and in its claim for refund:
X: Post-Retirement Benefit Reimbursements Per Return
Year3
Year4
Year5
Income
excluded
excluded
excluded
Deduction
none
none
none

Year6
included
none

Year7
included
none

X: Post-Retirement Benefits Reimbursements Per Claim (*=change from return)
Year3
Year4
Year5
Year6
Year7
Income
exclude
exclude
exclude
*exclude
*exclude
Deduction
*deduct
*deduct
*deduct
*deduct
*deduct
Year6 and Year7 represent a whipsaw position in X’s claim because X wants to exclude
the post-retirement reimbursements from income and take a deduction for the amounts
of post-retirement benefits it paid to the assigned employees.
X treated the wage reimbursements on its original return and in its claim for
refund as follows:
X: Excess Wage Reimbursements Per Return
Year3
Year4
Year5
Income
included
included
included
Deduction
deducted
deducted
deducted

Year6
included
deducted

Year7
none

X: Excess Wage Reimbursements Per Claim (*=change from return)
Year3
Year4
Year5
Year6
Year7
Income
*exclude
*exclude
*exclude
*exclude
none
Deduction
no change
no change
no change
no change
no change

reporting standards, that you examined Z’s various publicly-available financial reports for the relevant
periods, and that you found no indication that Z did not deduct these amounts.

POSTF-100602-09

6

For the sake of simplicity, X defines the “excess wage” as difference between the wage
scale that X uses and the wage scale that Z would have used, but for the employee
assignment agreement. X is not seeking to exclude the entire wage reimbursement it
received from Z, just the “excess wage” amount.
In Year6, X and Z amended the employee assignment agreement to change the
amount Z was required to reimburse X. At that time, Z still was paying the assigned
employees a higher average hourly wage that its competitors were paying their
employees. To assist Z in reducing its wage costs, X agreed to return to Z a portion of
the reimbursement based on the cost differential between wages paid to the assigned
employees and workers at other similar companies, but only for new business sourced
by X to Z after January 1, Year6.
In Year7, X and Z agreed that X would re-acquire title and control of all of Z’s
facilities that used X’s assigned employees, effectively terminating the employee
assignment agreement.
LAW AND ANALYSIS
Gross income is income from whatever source derived, including all items that
are “undeniable accessions to wealth, clearly realized, and over which the taxpayers
have complete dominion.” IRC § 61; Commissioner v. Glenshaw Glass Co., 348 U.S.
426, 431 (1955). Here, X is not arguing that the reimbursements 5 it received from Z do
not constitute “income” as defined by the Code. Instead, X argues that the
reimbursements arose because of the tax-free spinoff transaction, and, therefore, are
5

We use the term “reimbursements” to include both the amounts attributable to the post-employment and
wage-related expenses of the assigned employees.

POSTF-100602-09

7

excludable from income. In order to prevail, X must show that this type of income is
excluded from taxable income by some provision of the Internal Revenue Code. See,
e.g., Commissioner v. Schleier, 515 U.S. 323, 328 (1995) (noting that “exclusions from
income must be narrowly construed”) (internal citations omitted).
Z’s spinoff—X’s incorporation of Z, subsequent transfer of its assets to Z, and
distribution of the Z stock to the X shareholders—qualified as a tax-free reorganization
under sections 368(a)(1)(D), 355(a)(1), and 351(a) of the Code. But the mere fact that
the Z spinoff was tax-free does not, in and of itself, mean that the reimbursement
payments are excludable from X’s income. X must show that the reimbursements
should be considered part of the spinoff transaction.
X points to a published, but partially redacted, 2007 IRS Office of Chief Counsel
legal advice memorandum6 as support for its position. The 2007 advice is a type of
“written determination,” as defined in section 6110(b)(1)(A), and although not binding
precedent, its reasoning may prove instructive. IRC § 6110(k)(3). Regardless, the
Service and taxpayers alike should exercise caution in relying on the conclusions of
non-precedential releases, because they are tailored to a specific set of facts and often
considered in a context different from the taxpayer’s. See, e.g., United States v.
Wisconsin Power & Light Co., 38 F.3d 329, 335 (7th Cir. 1994) (noting that, although
written determinations are not precedent, they may contain “evidence of administrative
practice,” but cautioning that they should not be used “as authoritative interpretations of
the Code”).

6

The legal advice memorandum is available on www.irs.gov and is labeled as release number
20073301F.

POSTF-100602-09

8

X argues that its claim for refund is supported by the Supreme Court’s holding in
Arrowsmith v. Commissioner, 344 U.S. 6 (1952). In Arrowsmith, the taxpayers claimed
that their payment of a judgment against their liquidated corporation was an ordinary
loss because, although the corporate liquidation distributions were capital gains, the
judgment occurred in a later year. Id. at 7. The Commissioner argued that the payment
was a capital loss because he viewed the judgment as part of the original liquidation
transaction, which was capital in nature. Id. at 7-8. The Court held for the
Commissioner: “Taxpayers were required to pay the judgment because of liability
imposed on them as transferees of liquidation distribution assets. And it is plain that
their liability as transferees was not based on any ordinary business transaction of theirs
apart from the liquidation proceedings.” Id. at 8. In arriving at its conclusion, the Court
noted that, had the payment been made in the year of liquidation, it simply would have
reduced the amount of capital gains the taxpayers received. Id. The Court also
rejected the taxpayers’ argument that capital gain treatment of the payment would
violate the “principal that each taxable year is a separate unit for tax accounting
purposes.” Id.
We disagree that Arrowsmith applies here. In general, Arrowsmith governs
cases where a subsequent, unknown or unexpected event occurs, and the proper tax
treatment of that event can be determined only after reference to an earlier transaction.
In contrast, in this case there is no subsequent event whose tax treatment is related to
the integrated steps of the spin-off transaction. Although X and Z entered into the
employee assignment agreement in connection with the spin-off, the terms of that
executory agreement fully determine the proper tax treatment of payments under the

POSTF-100602-09

9

agreement. However, to the extent Arrowsmith governs X’s refund claim, we disagree
that X is entitled to the outcome it seeks.
The Court’s analysis in Arrowsmith is not a simple “but . . . for” test; X must show
an integral relationship between the tax-free spinoff and the employee assignment
reimbursements. Arrowsmith does not only stand for the proposition that a prior year
(or event) may be relevant in determining the character of a gain or loss in a
subsequent year; it also supports the rationale that, “if money was taxed at a special
lower rate when received, the taxpayer would be accorded an unfair tax windfall if
repayments were generally deductible from receipts taxable at the higher rate
applicable to ordinary income.” United States v. Skelly Oil Co., 394 U.S. 678, 684-85
(1969). In Mitchell v. Commissioner, for example, the court held that the character of a
taxpayer’s repayment was governed by an earlier transaction because of the “integral
relationship” between the two. 428 F.2d 259, 263 (6th Cir. 1970).
Courts have not provided a bright line test in these types of cases; rather, the
“integral relationship” is determined on a case-by-case basis. In Arrowsmith, the loss
attributable to the judgment was closely related to the capital corporate liquidation—the
judgment, although it occurred after liquidation, was considered pre-liquidation because
it was against the corporation, not its individual shareholders. 344 U.S. at 8. In Skelly
Oil, the amount of the deduction in the later year was determined with reference to the
earlier depletion allowance because the taxpayer otherwise would have made a profit
equivalent to the taxes on the allowance. 394 U.S. at 686. Finally, in Mitchell, as well
as a line of similar cases, the character of the taxpayer’s repayment of short-swing profit
on a stock sale was capital because the repayment grew out of the original stock sale.

POSTF-100602-09

10

428 F.2d at 264. These cases illustrate that a careful, in-depth knowledge of the facts
and circumstances of both the original and subsequent transactions is required to
determine if they are integrally related. The Arrowsmith doctrine ultimately is premised
on the idea that, if the transactions are sufficiently related, the tax consequences should
be the same as if the prior and the subsequent transactions had occurred at the same
time. Seagate Technology, Inc. v. Commissioner, T.C. Memo 2000-361, 80 T.C.M.
(CCH) 759, 763 (2000).
The question of what is related to a tax-free spinoff is not addressed by the
Code, apart from the specific rules in sections 351, 355, and 368, which state, in
essence, that the actual distribution of stock to shareholders in this type of spinoff is taxfree. § 368(a)(1)(D). The Service routinely addresses ancillary issues in private letter
rulings, none of which can be cited as precedent, because the facts differ from taxpayer
to taxpayer. We are not aware of any cases, rulings, or other published advice in which
a court or the Service has ruled that these types of post-spinoff payments relate back to
the tax-free transaction.
The reimbursements X received from Z are not sufficiently related to the tax-free
spinoff so as to be excluded from X’s income. The mere contemporaneous execution of
the spinoff transaction and employee assignment agreement is not enough to make the
two integrally related for tax purposes. The purpose of the employee assignment
agreement appears to be more closely tied to obtaining the union’s approval for the
spinoff, rather than integrally related to the spinoff transaction itself. In Arrowsmith, the
liability was not fixed and ascertainable until after the corporate liquidation, but the
liability for the judgment had arisen, or was directly related to, an event that occurred

POSTF-100602-09

11

before the liquidation. Arrowsmith, 344 U.S. at 7-8. In cases in which the courts have
refused to apply the Arrowsmith doctrine, the two transactions were, in all economic
reality, two separate, independent events. See, e.g., Seagate Technology, T.C. Memo
2000-361, at *23. Here, X and Z were not required, by sections 351, 355, or 368, to
enter into the employee assignment agreement in order to effectuate the spinoff, and, in
any event, none of those provisions (or related provisions) would grant non-recognition
treatment to payments received by X under the agreement. X and Z entered into the
employee assignment agreement in large part because the CBA required it. The
employee assignment agreement was merely an executory agreement about the
parties’ future dealings regarding employees. Therefore, because X has failed to show
that the reimbursements are part and parcel of the tax-free spinoff of Z, X must include
the reimbursements in income when received.
The Tax Sharing Agreement and the Danielson Rule
In their tax sharing agreement, X and Z expressly agreed that X would recognize
the reimbursements as income and simultaneously deduct as compensation expenses
the amounts it was paying its employees assigned to Z; Z was to treat the
reimbursements consistent with X’s treatment. X now seeks to effectively repudiate this
portion of the tax sharing agreement, without any apparent regard to the effects such a
retroactive act would have on Z. Z has not had any opportunity to present its views
regarding the correctness of the applicable section of the tax sharing agreement.
When a party seeks to undo the tax consequences of an agreement, courts
frequently limit the challenge because the taxpayer freely entered into the contract and,
therefore, should be held to its bargain. The Danielson rule, adopted in all courts

POSTF-100602-09

12

relevant to X’s claim, holds that “a party can challenge the tax consequences of his
agreement as construed by the Commissioner only by adducing proof which in an
action between the parties to the agreement would be admissible to alter that
construction or to show its unenforceability because of mistake, undue influence, fraud,
duress, etc.” Commissioner v. Danielson, 378 F.2d 771, 775 (3d Cir. 1967) (en banc);
see also N. Am. Rayon Corp. v. Commissioner, 12 F.3d 583 (6th Cir. 1993), Lane
Bryant, Inc. v. United States, 35 F.3d 1570 (Fed. Cir. 1994). Here, the Service is not
“construing” the tax sharing agreement to mean that X must include the reimbursements
in income; the tax sharing agreement itself says, in clear, unequivocal language, that X
will include the reimbursements in income.
One of the principal concerns of the Danielson rule, though not necessarily a
prerequisite to its application, is the courts’ preference for consistency in the tax
consequences to both parties of a transaction and the potential problem with “whipsaw”
arguments raised against the Service. Danielson, 378 F.2d at 775. Should X prevail in
its argument that the reimbursements are tax-free, what are the tax consequences to Z?
We do not seek to answer that question here, but it clearly illustrates the problems
raised when one party to a transaction wants to, in effect, change the deal.
The Service is not bound by the “mere form” of a transaction in determining its
tax consequences, and the parties cannot circumvent the tax law simply by creating
artificial, non-economic agreements. Id. at 774 (citing Gregory v. Helvering, 293 U.S.
465 (1935)). Thus, if a tax sharing agreement misstates or improperly applies the law in
allocating the parties’ tax burdens and benefits, the Service is not bound by the
agreement’s terms. In this case, however, having determined that the reimbursements

POSTF-100602-09

13

are not excluded from X’s income, the Service simply is attempting to hold X to its
agreement. We can think of no situation in which X would be allowed to repudiate the
agreement, and, regardless, the law clearly requires that the reimbursements be
included in X’s income.
X’s Argument Fails for Lack of Consistency
Finally, assuming for the sake of argument that the employee assignment
reimbursements are sufficiently related to the tax-free spinoff so that the
reimbursements also are tax free, the taxpayer’s claim for refund still fails. If the
reimbursements are considered part and parcel of the tax-free spinoff, X may exclude
them from its gross income. However, if the reimbursements are integral to the spinoff
transaction, all of X’s expenses related to the assigned employees also should be
considered integrally related to the spinoff, and, therefore, not deductible. X fails to
address this issue in its claim, but we see it as a logical extension of X’s income
exclusion arguments. If X is able to exclude the reimbursements from income while
also deducting the related expenses, it would receive a tax benefit windfall similar to the
windfall rejected by the Supreme Court in Skelly Oil. We believe, therefore, that if X
ultimately is successful in arguing that the reimbursements are not taxable income, the
Service should disallow any deductions for related expenses.
*

*

*

Please call --------------------- if you have any further questions.
ERIC R. SKINNER
Associate Area Counsel
(Large & Mid-Size Business)

POSTF-100602-09

14

By: /s/ Charles V. Dumas
Charles V. Dumas
Attorney (Detroit)
(Large & Mid-Size Business)

